          Case 2:18-cv-14065-JTM-MBN Document 27 Filed 04/18/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


TAYLOR ENERGY COMPANY LLC                                     CIVIL ACTION

VERSUS                                                        NUMBER: 18-14065

UNITED STATES DEPARTMENT OF THE                               SECTION: “H”(5)
INTERIOR, ET AL.


                                      ORDER ON MOTION
                                       APRIL 18, 2019

APPEARANCES:

MOTION:

(1)       Federal Defendants’ Motion for Leave to File Amended Answer (Rec. doc. 21).

           :    Continued to

      1    :    No opposition (Rec. doc. 24, p. 1).

           :    Opposition.



                                           ORDERED

           :    Dismissed as moot.

           :    Dismissed for failure of counsel to appear.

      1    :    Granted as unopposed. In light of this order, oral argument that was scheduled
                for April 24, 2019 at 11:00 a.m. is cancelled.

           :    Denied.

           :    Other.



                                                     MICHAEL B. NORTH
                                               UNITED STATES MAGISTRATE JUDGE
